 

Exhibit 10.7

 

Amendment No. 4 to Credit Agreement

 

This Amendment No. 4 (this “Amendment”) to that certain Credit Agreement, dated
as of June 30, 2014 (as amended by Amendment No. 1 to the Credit Agreement dated
as of July 16, 2014, Amendment No. 2 to the Credit Agreement dated as of
November 13, 2014, Amendment No. 3 to the Credit Agreement dated as of January
12, 2015 and as otherwise modified prior to the date hereof, the “Existing
Credit Agreement”), by and among Retrophin, Inc., as borrower (the “Borrower”),
the Lenders from time to time party thereto and U.S. Bank National Association,
as administrative agent and collateral agent (in such capacity, the
“Administrative Agent”), is dated as of March 24, 2015, by and among the
Borrower, the Lenders constituting the Majority Lenders on the signature pages
hereto, and the Administrative Agent. Capitalized terms used herein and not
otherwise defined shall have the meanings ascribed to such terms in the Existing
Credit Agreement.

 

RECITALS

 

WHEREAS, the Borrower has advised the Majority Lenders that it wishes to amend
certain clauses of Section 1.01 of the Existing Credit Agreement on the terms
set forth herein and the Majority Lenders have agreed to consent to such
amendments.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing and the mutual promises and
undertakings in this Amendment, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

 

1.           Defined Terms; References. Unless otherwise specifically defined
herein, each term used herein that is defined in the Amended Credit Agreement
(as defined below) has the meaning assigned to such term in the Amended Credit
Agreement. Each reference in the Existing Credit Agreement to “this Agreement”,
“hereof”, “hereunder”, “herein” and “hereby” and each other similar reference,
and each reference in any other Loan Document to “the Credit Agreement”,
“thereof”, “thereunder”, “therein” or “thereby” or any other similar reference
to the Existing Credit Agreement shall, from the Amendment Effective Date (as
defined below), refer to the Existing Credit Agreement after giving effect to
the amendments herein (the “Amended Credit Agreement”).

 

2.           Amendments.

 

(I)      Section 1.01 of the Existing Credit Agreement is hereby amended by
replacing the definition of “Change of Control” therein in its entirety with the
following:

 

“Change of Control” means and shall be deemed to have occurred if:

 

(a)          any “person” or “group” (as such terms are used in Sections 13(d)
and 14(d) of the Exchange Act, but excluding any employee benefit plan of such
person or its subsidiaries, and any person or entity acting in its capacity as
trustee, agent or other fiduciary or administrator of any such plan) becomes the
“beneficial owner” (as defined

 

 

 

  

in Rules 13d-3 and 13d-5 under the Exchange Act, except that a person or group
shall be deemed to have “beneficial ownership” of all securities that such
person or group has the right to acquire, whether such right is exercisable
immediately or only after the passage of time (such right, an “option right”)),
directly or indirectly, of 35% or more of the equity securities of the Borrower
entitled to vote for members of the board of directors or equivalent governing
body of the Borrower on a fully diluted basis (and taking into account all such
securities that such “person” or “group” has the right to acquire pursuant to
any option right); or

 

(b)          a “Change of Control”, “Change in Control” or “Fundamental Change”
(or an analogous term for any of the foregoing) shall have occurred as defined
in the indenture governing the Convertible Notes or under the terms of any
instrument evidencing or securing the Indebtedness of the Borrower or any
Subsidiary having an outstanding principal amount in excess of $2,000,000.

 

3.           Conditions Precedent. This Amendment shall become effective when,
and only when, each of the following conditions shall have been satisfied (the
date of satisfaction of such conditions precedent, the “Amendment Effective
Date”):

 

(a)          the Administrative Agent shall have received a counterpart of this
Amendment executed by the Borrower and the Majority Lenders;

 

(b)          the representations and warranties of the Loan Parties contained in
the Loan Documents shall be true and correct in all material respects on and as
of the Amendment Effective Date except to the extent that such representations
and warranties specifically refer to an earlier date, in which case such
representations and warranties shall be true and correct in all material
respects as of such earlier date; provided that any such representation and
warranty that is qualified by “materiality”, “material adverse effect” or
similar language shall be true and correct in all respects (after giving effect
to any such qualification therein) as of the Amendment Effective Date or such
earlier date, as applicable;

 

(c)          the Administrative Agent shall have received payment of all
reasonable and documented fees and expenses of counsel for the Administrative
Agent as set forth in Section 9.05 of the Existing Credit Agreement; and

 

(d)          no Default or Event of Default shall have occurred and be
continuing on the Amendment Effective Date, both immediately prior to and
immediately after giving effect to this Amendment.

 

4.           Loan Document. As of the Amendment Effective Date, this Amendment
shall be a Loan Document executed pursuant to the Existing Credit Agreement,
shall constitute a “Loan Document” for all purposes under the Amended Credit
Agreement and (unless otherwise expressly indicated herein) be construed,
administered and applied in accordance with the terms and provisions thereof.

 

2

 

  

5.          Effect of Amendment. Except as expressly set forth herein, this
Amendment shall not by implication or otherwise (i) limit, impair, constitute a
waiver of, or otherwise affect the rights and remedies of the Lenders, the
Administrative Agent, the Collateral Agent or any other party under the Existing
Credit Agreement or any other Loan Document, (ii) alter, modify, amend or in any
way affect any of the terms, conditions, obligations, covenants or agreements
contained in the Existing Credit Agreement or any other Loan Document, all of
which are ratified and affirmed in all respects and shall continue in full force
and effect or (iii) entitle the Borrower or any Guarantor to a consent to, or a
waiver, amendment, modification or other change of, any of the terms,
conditions, obligations, covenants or agreements contained in the Existing
Credit Agreement or any other Loan Document in similar or different
circumstances. Except as expressly amended or waived hereby, the provisions of
the Existing Credit Agreement are and shall remain in full force and effect.

 

6.          Section Captions. Section captions used in this Amendment are for
convenience of reference only, and shall not affect the construction of this
Amendment.

 

7.          Counterparts. This Amendment may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which shall
constitute one and the same instrument. Delivery of an executed counterpart of a
signature page of this Amendment by telecopy or other electronic means shall be
effective as delivery of a manually executed counterpart of this Amendment.

 

8.          Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

3

 

  

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed in
duplicate as of the day and year first above written.

 

BORROWER: RETROPHIN, INC.         By:  /s/ Margaret Valeur-Jensen         Name:
Margaret Valeur-Jensen         Title: General Counsel

 

[Signature Page to Amendment No. 4]

 

 

 

  

ADMINISTRATIVE        AGENT: U.S. BANK NATIONAL ASSOCIATION,             as
Administrative Agent         By: /s/ James A. Hanley        Name: James A.
Hanley        Title: Vice President

 

[Signature Page to Amendment No. 4]

 

 

 

  

MAJORITY LENDERS:

 

  Athyrium Opportunities Fund (A) LP,   as Lender       By:   Athyrium
Opportunities Associates
LP, its general partner       By:   Athyrium Opportunities Associates
GP LLC, its general partner       By: /s/ Jeffery A. Ferrell     Name: Jeffrey
A. Ferrell     Title: President

 

  Athyrium Opportunities Fund (B) LP,   as Lender       By:   Athyrium
Opportunities Associates
LP, its general partner       By:   Athyrium Opportunities Associates
GP LLC, its general partner       By: /s/ Jeffrey A. Ferrell     Name: Jeffrey
A. Ferrell     Title: President

 

[Signature Page to Amendment No. 4]

 

 

